The testimony showed that the Tourist Rooms in Toppenish, Washington, were operated as a house of prostitution; that appellant was the proprietor; and that for some time Shirley Lane had practiced prostitution therein with the knowledge and consent, and in the employ, of appellant.
Rem. Rev. Stat., § 2440 [P.P.C. § 118-191], says:
"Every person who —
"(1) Shall place a female . . . in a house of prostitution . ..
"Shall be punished . . ."
That statute is not limited to procurers. It refers to any person who does any of the acts prohibited. It includes any person who, in operating a house of prostitution, employs or maintains girls therein. When the appellant, as proprietor, *Page 78 
made available the Tourist Rooms for Shirley Lane and allowed her to ply her trade as a prostitute, she placed her there. Is the statute restricted to third persons? I think not. I agree with the majority that the word "place," as used here, is a verb. However, cannot one place a person in one's own employment? Surely, one who operates a store can place a clerk in his store with intent that the clerk should help him conduct the business in which he is engaged. Nor is it necessary that an invitation be extended to the clerk. The clerk's offer to work would be sufficient. A showing that the clerk has been working there with the knowledge and acquiescence of the owner is sufficient for one to find that he was "placed" there by the owner, either directly or indirectly.
The record shows that Shirley Lane had been working at the Tourist Rooms as a prostitute. Clearly, this was with the knowledge and acquiescence of appellant. She was "placed" there by appellant.
The majority states that there are other statutes of this state directly operating against houses of prostitution, citing Rem. Rev. Stat., §§ 2688, 9924, and 9925 [P.P.C. §§ 118-269, 81-47, -49]. Sections 9924 and 9925 are not a part of the criminal code, but provide for the abatement of such houses as nuisances, and further provide for a fine which may be levied upon anyone convicted of erecting, causing, or contriving a nuisance. Section 2688 is the vagrancy statute, which includes in its many subdivisions, prostitution, but § 2440 is the only criminal statute which directly operates against and adequately covers this subject. It is the only statute which provides sufficient punishment to be a deterrent against commission of the crimes. A reading of the five sections of the statute shows that it is all-inclusive and clearly demonstrates that its purpose was to suppress the practice of prostitution.
In 1915, this court, in State v. Hanes, 84 Wash. 601,147 P. 193, interpreted the statute to mean, "To place a female in a house of prostitution means the furnishing of a place and opportunity." The legislature has met every two years since we made that interpretation of the statute and *Page 79 
has not seen fit to change the law. Its long acquiescence has confirmed our interpretation. For thirty-three years the prosecutors and trial judges have accepted and acted on our interpretation of the act. If we, now, after all of this time, change the criminal law of this state, prosecutors will hesitate to file charges and put the taxpayers to the expense of a trial, and trial judges will hesitate to instruct juries, for fear we may change the law by overruling some other old case.
The Hanes case was a practical interpretation of the crime of placing a female in a house of prostitution and should not be overruled.
The judgment of conviction should be affirmed.
ROBINSON, J., concurs with SCHWELLENBACH, J.
STEINERT, J., did not participate.